                                                                                                                                   Case 2:16-cv-02766-JCM-VCF Document 57 Filed 09/27/18 Page 1 of 3



                                                                                                                               1 Joel E. Tasca
                                                                                                                                 Nevada Bar No. 14124
                                                                                                                               2 Justin A. Shiroff
                                                                                                                                 Nevada Bar No. 12869
                                                                                                                               3 BALLARD SPAHR LLP
                                                                                                                                 1980 Festival Plaza Drive, Suite 900
                                                                                                                               4 Las Vegas, Nevada 89135-2958
                                                                                                                                 Telephone: (702) 471-7000
                                                                                                                               5 Facsimile: (702) 471-7070
                                                                                                                                 tasca@ballardspahr.com
                                                                                                                               6 shiroffj@ballardspahr.com

                                                                                                                               7 Attorneys for Plaintiff Citibank, N.A. as
                                                                                                                                 Trustee for the Certificateholders of
                                                                                                                               8 Structured Asset Mortgage Investments
                                                                                                                                 II, Inc., Bear Stearns ALT-A Trust,
                                                                                                                               9 Mortgage Pass-Through Certificates
                                                                                                                                 Series 2006-6 and Mortgage Electronic
                                                                                                                              10 Registration Systems, Inc.

                                                                                                                              11                                UNITED STATES DISTRICT COURT
                    1980 FESTIVAL PLAZA DRIVE, SUITE 900




                                                                                                                              12                                      DISTRICT OF NEVADA
                                                           LAS VEGAS, NEVADA 89135-2958
BALLARD SPAHR LLP



                                                                                          (702) 471-7000 FAX (702) 471-7070




                                                                                                                              13 CITIBANK, N.A. AS TRUSTEE FOR THE
                                                                                                                                 CERTIFICATEHOLDERS OF
                                                                                                                              14 STRUCTURED ASSET MORTGAGE                        Case No. 2:16-cv-02766-JCM-VCF
                                                                                                                                 INVESTMENTS II, INC., BEAR STEARNS
                                                                                                                              15 ALT-A TRUST, MORTGAGE PASS-
                                                                                                                                 THROUGH CERTIFICATES SERIES 2006-
                                                                                                                              16 6                                                STIPULATION AND ORDER TO
                                                                                                                                                                                  DISMISS WITH PREJUDICE
                                                                                                                              17                         Plaintiff,

                                                                                                                              18 vs.

                                                                                                                              19 SFR INVESTMENTS POOL 1, LLC, a
                                                                                                                                 Nevada non-profit corporation; SEVILLE
                                                                                                                              20 ETAGE HOMEOWNERS ASSOCIATION, a
                                                                                                                                 Nevada non-profit corporation,
                                                                                                                              21
                                                                                                                                               Defendants.
                                                                                                                              22

                                                                                                                              23 SFR INVESTMENTS POOL 1, LLC, a
                                                                                                                                 Nevada limited liability company,
                                                                                                                              24
                                                                                                                                                Counter/Cross Claimant
                                                                                                                              25
                                                                                                                                 vs.
                                                                                                                              26

                                                                                                                              27

                                                                                                                              28


                                                                                                                                   DMWEST #18096601 v1
                                                                                                                                   Case 2:16-cv-02766-JCM-VCF Document 57 Filed 09/27/18 Page 2 of 3



                                                                                                                               1 CITIBANK, N.A. AS TRUSTEE FOR THE
                                                                                                                                 CERTIFICATEHOLDERS OF
                                                                                                                               2 STRUCTURED ASSET MORTGAGE
                                                                                                                                 INVESTMENTS II, INC., BEAR STEARNS
                                                                                                                               3 ALT-A TRUST, MORTGAGE PASS-
                                                                                                                                 THROUGH CERTIFICATES SERIES 2006-
                                                                                                                               4 6; MORTGAGE ELECTRONIC
                                                                                                                                 REGISTRATION SYSTEMS, INC., AS
                                                                                                                               5 NOMINEE FOR REPUBLIC MORTGAGE,
                                                                                                                                 LLC DBA REPUBLIC MORTGAGE;
                                                                                                                               6 FRANKIE M. ABENOJAR, an individual;
                                                                                                                                 JANE P. ABENOJAR, an individual,
                                                                                                                               7
                                                                                                                                              Counter/Cross Defendants
                                                                                                                               8

                                                                                                                               9          Pursuant to Local Rules LR IA 6-1 and LR 26-4, Plaintiff, Citibank, N.A. as

                                                                                                                              10 Trustee for the Certificateholders of Structured Asset Mortgage Investments II,

                                                                                                                              11 Inc., Bear Stearns ALT-A Trust, Mortgage Pass-Through Certificates Series 2006-6
                    1980 FESTIVAL PLAZA DRIVE, SUITE 900




                                                                                                                              12 (“Trustee”), and Defendant/Counterclaimant SFR Investment Pools 1, LLC (“SFR”)
                                                           LAS VEGAS, NEVADA 89135-2958
BALLARD SPAHR LLP



                                                                                          (702) 471-7000 FAX (702) 471-7070




                                                                                                                              13 (collectively, the “Parties”) hereby stipulate as follows:

                                                                                                                              14          The Parties to this Stipulation have settled and agreed to release their

                                                                                                                              15 respective claims, and further agreed that the claims between them, including the

                                                                                                                              16 Complaint and Counterclaim, shall be DISMISSED with prejudice;

                                                                                                                              17          The Parties further stipulate and agree that nothing in this Stipulation shall

                                                                                                                              18 be construed to affect SFR’s rights to pursue its claims in this action against

                                                                                                                              19 Frankie M. Abenojar and Jane P. Abenojar;

                                                                                                                              20          The Parties further stipulate and agree that the $500 in security costs posted

                                                                                                                              21 by U.S. Bank on January 17, 2017 pursuant to this Court’s Order [ECF No. 13]

                                                                                                                              22 shall be discharged and released to the Ballard Spahr LLP Trust Account;

                                                                                                                              23          The Parties further stipulate and agree that a copy of this Stipulation and

                                                                                                                              24 Order may be recorded with the Clark County Recorder; and

                                                                                                                              25                         (Remainder of Page Intentionally Left Blank)

                                                                                                                              26

                                                                                                                              27

                                                                                                                              28


                                                                                                                                   DMWEST #18096601 v1
                                                                                                                                   Case 2:16-cv-02766-JCM-VCF Document 57 Filed 09/27/18 Page 3 of 3



                                                                                                                              1           Each of the Parties shall bear its own attorneys’ fees and costs in this Case

                                                                                                                              2 Number 2:16-CV-02766-JCM-VCF.

                                                                                                                              3           Dated: September 27, 2018.

                                                                                                                              4
                                                                                                                                    BALLARD SPAHR LLP                               KIM GILBERT EBRON
                                                                                                                              5
                                                                                                                                    By: /s/ Justin A. Shiroff                       By:_/s/ Jacqueline A. Gilbert _ _
                                                                                                                              6        Joel E. Tasca                                  Diana S. Ebron
                                                                                                                                       Nevada Bar No. 14124                           Nevada Bar No. 10580
                                                                                                                              7        Justin A. Shiroff                              Jacqueline A. Gilbert
                                                                                                                                       Nevada Bar No. 12869                           Nevada Bar No. 10593
                                                                                                                              8        1980 Festival Plaza Drive, Suite 900           Karen L. Hanks
                                                                                                                                       Las Vegas, Nevada 89135                        Nevada Bar No. 9578
                                                                                                                              9                                                       7625 Dean Martin Drive, Suite 110
                                                                                                                                    Attorneys for Plaintiff Citibank, N.A. as         Las Vegas, Nevada 89139
                                                                                                                              10    Trustee for the Certificateholders of
                                                                                                                                    Structured Asset Mortgage Investments           Attorneys for SFR Investments Pool 1,
                                                                                                                              11    II, Inc., Bear Stearns ALT-A Trust,             LLC
                                                                                                                                    Mortgage Pass-Through Certificates
                    1980 FESTIVAL PLAZA DRIVE, SUITE 900




                                                                                                                              12    Series 2006-6 and Mortgage Electronic
                                                           LAS VEGAS, NEVADA 89135-2958




                                                                                                                                    Registration Systems, Inc.
                                                                                          (702) 471-7000 FAX (702) 471-7070




                                                                                                                              13
BALLARD SPAHR LLP




                                                                                                                              14

                                                                                                                              15

                                                                                                                              16

                                                                                                                              17                                          IT IS SO ORDERED.
                                                                                                                              18

                                                                                                                              19                                          UNITED STATES DISTRICT JUDGE
                                                                                                                                                                                 October 2, 2018
                                                                                                                              20                                          Dated:
                                                                                                                              21

                                                                                                                              22

                                                                                                                              23

                                                                                                                              24

                                                                                                                              25

                                                                                                                              26

                                                                                                                              27

                                                                                                                              28

                                                                                                                                                                                2
                                                                                                                                   DMWEST #18096601 v1
